894 N.E.2d 764 (2008)
In the Interest of L.W., a Minor (People State of Illinois, respondent,
v.
Oscar H., petitioner).
No. 107237.
Supreme Court of Illinois.
October 21, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in *765 People v. Oscar H., case No. 1-03-2835 (07/17/08), affirming the decision of the trial court to terminate Oscar H.'s parental rights. The cause is remanded to the Cook County Circuit Court, where the court shall conduct a new best interests hearing in light of evidence of changed circumstances in minor L.W.'s foster home.